DETAILED ACTION
Applicant’s amendment filed March 4, 2021 and supplemental response and amendment filed March 8, 2021 is acknowledged.
Applicant’s amendment have overcome the previous rejection under 35 U.S.C 112(b).
Claims 1, 7, 11, 19, and 20 have been amended.
Claims 2-3 and 12-13 are cancelled, and claim 24 has been newly added.
Claims 1, 4-11, and 14-24 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on March 4, 2021 have been considered by the Examiner and made of record in the application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2019/0098545 A1) in view of Bi et al. (hereinafter Bi) (U.S. Patent Application Publication # 2014/0010206 A1).
Regarding claim 1, Zhang teaches and discloses a method of policy control comprising: 
updating, by a control plane network element (SDNC/PCRF), a forwarding path of a first data network (DN) connection (PDN connection) that provides a data forwarding service for a user equipment (UE) between the UE and the first DN, wherein the first DN connection uses a first forwarding user plane network element (serving anchor node/P-GW) as an anchor, so that an updated forwarding path of the first DN connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element (target anchor node/P-GW) after the forwarding path is updated ([0012]; [0024]; [0052]; [0053]; teaches updating the traffic policy for steering traffic from a first PDN connection passing through the serving anchor/P-GW to passing through the target anchor/P-GW after the update), and 
([0024]; [0052]; [0053]; teaches the update to the traffic policy is made in response to a handover of user plane traffic from a serving anchor/P-GW to a target anchor/P-GW; [0059]; [0060]; [0062]);
obtaining, by the control plane network element from a policy decision network element, a first service policy rule associated with the first DN connection ([0012]; [0024]; [0052]; [0053]; teaches updating the traffic policy for steering traffic from a first PDN connection passing through the serving anchor/P-GW to passing through the target anchor/P-GW after the update); and 
sending, by the control plane network element (SDNC/PCRF), the first service policy rule to the second forwarding plane network element ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]).
However, Zhang may not expressly disclose sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the forwarding path is updated.
Nonetheless, in the same field of endeavor, Bi teaches and suggests sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the (figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated as taught by Bi with the method as disclosed by Zhang for the purpose of performing policy control in the network.

Regarding claim 4, Zhang, as modified by Bi, further teaches and disclose wherein the method further comprises: obtaining, by the control plane network element from a policy decision network element, a second service policy rule associated with the second DN connection ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the updated traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]). 

Regarding claim 5, Zhang, as modified by Bi, discloses the claimed invention, but may not expressly disclose establishing, by the control plane network element, one policy control session between the control plane network element and the policy decision network element, to obtain, from the policy decision network element by using the policy control session, the first service policy rule associated with the first DN connection existing after the forwarding path is updated and the second service policy rule associated with the second DN connection. 
(figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 6, Zhang, as modified by Bi, discloses the claimed invention, but may not expressly disclose wherein obtaining the first service policy rule comprises: establishing, by the control plane network element, two policy control sessions between the control plane network element and the policy decision network element, to obtain, from the policy decision network element by using one of the two policy control sessions, the first service policy rule associated with the first DN connection existing after the forwarding path is updated, and obtain, by using the other of the two policy control sessions, the second service policy rule associated with the second DN connection. 
Nonetheless, Bi further teaches and suggests wherein obtaining the first service policy rule comprises: establishing, by the control plane network element, two policy control sessions between the control plane network element and the policy decision network element, to obtain, from the policy decision network element by using one of (figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 8, Zhang, as modified by Bi, discloses the claimed invention, but may not expressly disclose wherein updating the forwarding path of the first DN connection comprises: sending, by the control plane network element, a session establishment request message to the second forwarding plane network element, and using the session establishment request message to: notify the second forwarding plane network element to establish a packet forwarding path that is between the second forwarding plane network element and the first forwarding plane network element and that is associated with the first DN connection, and notify the second forwarding plane network element to establish, by using the control plane network element, a packet forwarding path that is between the second forwarding plane network element and a base station serving the UE and that is associated with the first DN connection.
Nonetheless, Bi teaches and suggests wherein updating the forwarding path of the first DN connection comprises: sending, by the control plane network element, a session establishment request message (session establishing request message; [0010]) to the second forwarding plane network element (target S-GW), and using the session establishment request message to: notify the second forwarding plane network (eNB, figures 4 and 7) serving the UE and that is associated with the first DN connection ([0010]; figures 3-4; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated). 

Regarding claim 9, Zhang, as modified by Bi, discloses the claimed invention, but may not expressly disclose wherein updating the forwarding path of the first DN connection comprises: sending, by the control plane network element, a first packet forwarding policy to the first forwarding plane network element, sending a second packet forwarding policy to the second forwarding plane network element, and sending a third packet forwarding policy to a base station serving the UE, wherein the first packet forwarding policy, the second packet forwarding policy, and the third packet forwarding policy are used to establish a packet forwarding path between the first forwarding plane network element and the second forwarding plane network element and associated with the first DN connection, and a packet forwarding path between the second forwarding plane network element and the base station and associated with the first DN connection. 
(figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 10, Zhang, as modified by Bi, further teaches and disclose receiving, by the control plane network element from the policy decision network element, a policy control session deletion request message used to delete a policy control session between the control plane network element and the policy decision network element; and sending, by the control plane network element, a service policy rule deletion request message to the first forwarding plane network element based on the received policy control session deletion request message, wherein the service policy rule deletion request message is used to notify the first forwarding plane network ([0071]; [0094]; [0100]; teaches deleting UE related forwarding). 

Claims 7, 11, 14-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2019/0098545 A1) in view of Bi et al. (hereinafter Bi) (U.S. Patent Application Publication # 2014/0010206 A1), and further in view of Velev et al. (hereinafter Velev) (U.S. Patent Application Publication # 2012/0269167 A1).
Regarding claim 7, Zhang, as modified by Bi, discloses the claimed invention, but may not expressly disclose wherein the first service policy rule comprises indication identifier or tunnel information, the indication identifier or the tunnel information is used to notify the second forwarding plane network element to perform, flow detection on the downlink packet based on an Internet Protocol IP 5-tuple in a tunnel. 
Nonetheless, in the same field of endeavor, Velev teaches and suggests wherein the first service policy rule comprises indication identifier or tunnel information, the indication identifier or the tunnel information is used to notify the second forwarding plane network element to perform, flow detection on the downlink packet based on an Internet Protocol IP 5-tuple in a tunnel ([0029]; [0138]; [0139]; teaches detecting initiation of packet data flow based on IP 5-tuple parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detecting initiation of packet data flow based on IP 5-tuple parameters as taught by Velev with the method as 

Regarding claim 11, Zhang teaches and discloses a method of policy control comprising: 
updating, by a second forwarding plane network element, a forwarding path of the first data network (DN) connection (PDN connection) that provides a data forwarding service for a user equipment (UE) between the UE and the first DN, wherein the first DN connection uses a first forwarding user plane network element (serving anchor node/P-GW) as an anchor, so that an updated forwarding path of the first DN connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element (target anchor node/P-GW) after the forwarding path is updated ([0012]; [0024]; [0052]; [0053]; teaches updating the traffic policy for steering traffic from a first PDN connection passing through the serving anchor/P-GW to passing through the target anchor/P-GW after the update), 
wherein the updating is in response to a control plane network element establishing, for the UE, a second DN connection that uses the second forwarding plane network element as an anchor ([0024]; [0052]; [0053]; teaches the update to the traffic policy is made in response to a handover of user plane traffic from a serving anchor/P-GW to a target anchor/P-GW; [0059]; [0060]; [0062]); 
performing, by the second forwarding plane network element, policy control on a packet existing on the first DN connection after the forwarding path is updated, and ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]).
However, Zhang may not expressly disclose receiving, by the second forwarding plane network element, a first service policy rule associated with the first DN connection in order to perform the policy control on the packet existing on the first DN connection according to the first service policy rule after the forwarding path is updated.
Nonetheless, in the same field of endeavor, Bi teaches and suggests receiving, by the second forwarding plane network element, a first service policy rule associated with the first DN connection in order to perform the policy control on the packet existing on the first DN connection according to the first service policy rule after the forwarding path is updated (figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated as taught by Bi with the method as disclosed by Zhang for the purpose of performing policy control in the network.
However, Zhang, as modified by Bi, may not expressly disclose receiving, by the second forwarding plane network element, notification to perform flow detection on a downlink packet received from the first forwarding plane network element.
(PGW), notification to perform flow detection on a downlink packet received from the first forwarding plane network element ([0029]; [0138]; [0139]; teaches detecting initiation of packet data flow).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detecting initiation of packet data flow as taught by Velev with the method as disclosed by Zhang, as modified by Bi, for the purpose of providing identification of the flow in the network for applying policy control.

Regarding claim 14, Zhang, as modified by Bi and Velev, further teaches and suggests obtaining, by the second forwarding plane network element from a policy decision network element, a second service policy rule associated with a second DN connection ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the updated traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]). 

Regarding claim 15, Zhang, as modified by Bi and Velev, discloses the claimed invention, but may not expressly disclose wherein obtaining the first service policy rule comprises: establishing, by the second forwarding plane network element, one policy control session between the second forwarding plane network element and the policy decision network element, to obtain, the second service policy rule associated with the second DN connection. 
(figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 16, Zhang, as modified by Bi and Velev, discloses the claimed invention, but may not expressly disclose wherein obtaining the first service policy rule comprises: establishing, by the second forwarding plane network element, two policy control sessions between the second forwarding plane network element and the policy decision network element, to obtain, from the policy decision network element by using one of the two policy control sessions, the first service policy rule associated with the first DN connection existing after the forwarding path is updated, and obtain, by using the other of the two policy control sessions, the second service policy rule associated with the second DN connection. 
Nonetheless, Bi further teaches and suggests wherein obtaining the first service policy rule comprises: establishing, by the second forwarding plane network element, two policy control sessions between the second forwarding plane network element and the policy decision network element, to obtain, from the policy decision network element by using one of the two policy control sessions, the first service policy rule associated with the first DN connection existing after the forwarding path is updated, and obtain, by (figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 17, Zhang, as modified by Bi and Velev, discloses the claimed invention, but may not expressly disclose receiving, by the second forwarding plane network element from the control plane network element, a session establishment request message; establishing, based on the session establishment request message, a packet forwarding path that is between the second forwarding plane network element and the first forwarding plane network element and that is associated with the first DN connection; and establishing, based on the session establishment request message and by using the control plane network element, a packet forwarding path that is between the second forwarding plane network element and a base station serving the UE and that is associated with the first DN connection.
Nonetheless, Bi further teaches and suggests receiving, by the second forwarding plane network element from the control plane network element, a session establishment request message; establishing, based on the session establishment request message (session establishing request message; [0010]), a packet forwarding path that is between the second forwarding plane network element and the first forwarding plane network element and that is associated with the first DN connection; and establishing, based on the session establishment request message and by using the control plane network element, a packet forwarding path that is between (eNB, figures 4 and 7) serving the UE and that is associated with the first DN connection ([0010]; figures 3-4; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated). 

Regarding claim 18, Zhang, as modified by Bi and Velev, discloses the claimed invention, but may not expressly disclose wherein updating the forwarding path of the first DN connection comprises: receiving, by the second forwarding plane network element from the control plane network element, a second packet forwarding policy, so that the second forwarding plane network element and the first forwarding plane network element establish, respectively based on the second packet forwarding policy and a first packet forwarding policy received from the control plane network element, a packet forwarding path that is between the first forwarding plane network element and the second forwarding plane network element and that is associated with the first DN connection; and the second forwarding plane network element and a base station serving the UE establish, respectively based on the second packet forwarding policy and a third packet forwarding policy received from the control plane network element, a packet forwarding path that is between the second forwarding plane network element and the base station and that is associated with the first DN connection. 
Nonetheless, Bi further teaches and suggests wherein updating the forwarding path of the first DN connection comprises: receiving, by the second forwarding plane network element from the control plane network element, a second packet forwarding (figure 3; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated).

Regarding claim 23, Zhang, as modified by Bi and Velev, discloses the claimed invention, but may not expressly disclose wherein the notification of the second forwarding plane network element to perform flow detection on the downlink packet received from the first forwarding plane network element is based on an Internet Protocol IP 5-tuple in a tunnel.
Nonetheless, Velev further teaches and suggests wherein the notification of the second forwarding plane network element to perform flow detection on the downlink packet received from the first forwarding plane network element is based on an Internet  ([0029]; [0138]; [0139]; teaches detecting initiation of packet data flow based on IP 5-tuple parameters).

Claims 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2019/0098545 A1) in view of Velev et al. (hereinafter Velev) (U.S. Patent Application Publication # 2012/0269167 A1).
Regarding claim 19, Zhang teaches and discloses a method of policy control of user equipment (UE) (UE, figure 2) having a first data network (DN) connection that uses a first forwarding plane network element as an anchor (serving anchor node/P-GW), and the method comprising: 
receiving, by a policy decision network element (PCRF) from a control plane network element or a second forwarding plane network element (SDNC), a first policy control session establishment request message comprising a connection identifier of the first DN connection ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]); and 
sending, by the policy decision network element, to the second forwarding plane network element or the control plane network element based on the first policy control session establishment request message, a first service policy rule associated with the first DN connection ([0024]; [0052]; [0053]; teaches the update to the traffic policy is made in response to a handover of user plane traffic from a serving anchor/P-GW to a target anchor/P-GW; [0059]; [0060]; [0062]), 
([0012]; [0024]; [0052]; [0053]; teaches updating the traffic policy for steering traffic from a first PDN connection passing through the serving anchor/P-GW to passing through the target anchor/P-GW after the update).
However, Zhang may not expressly disclose wherein the first service policy rule notifies the second forwarding plane network element or the control plane network element to perform flow detection on a downlink packet received from the first forwarding plane network element.
Nonetheless, in the same field of endeavor, Velev teaches and suggests wherein the first service policy rule notifies the second forwarding plane network element or the control plane network element (PGW) to perform flow detection on a downlink packet received from the first forwarding plane network element ([0029]; [0138]; [0139]; teaches detecting initiation of packet data flow).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detecting initiation of packet data flow as taught by Velev with the method as disclosed by Zhang for the purpose of providing identification of the flow in the network for applying policy control.

Regarding claim 20, Zhang, as modified by Velev, further teaches and suggests wherein the first policy control session establishment request message further carries a connection identifier of a second DN connection, and the second DN connection uses the second forwarding plane network element as an anchor, and the method further ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]).

Regarding claim 21, Zhang, as modified by Velev, further teaches and suggests wherein the method further comprises: receiving, by the policy decision network element from the second forwarding plane network element or the control plane network element, a policy control session request message, wherein the policy control session request message carries an identifier of a second DN connection; and sending, to the second forwarding plane network element or the control plane network element based on the policy control session request message, a second service policy rule associated with the second DN connection, wherein the second service policy rule is used to perform policy control on a packet on the second DN connection ([0024]; [0052]; [0053]; teaches SDNC/PCRF provides the traffic steering policy to the target anchor/P-GW; [0059]; [0060]; [0062]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2019/0098545 A1) in view of Velev et al. (hereinafter Velev) (U.S. Patent Application Publication # 2012/0269167 Bi et al. (hereinafter Bi) (U.S. Patent Application Publication # 2014/0010206 A1).
Regarding claim 22, Zhang, as modified by Velev, discloses the claimed invention but may not expressly disclose wherein the method further comprises: receiving, by the policy decision network element, a second policy control session establishment request message from the second forwarding plane network element or the control plane network element, wherein the second policy control session establishment request message carries a connection identifier of a second DN connection; and sending, to the second forwarding plane network element or the control plane network element based on the second policy control session establishment request message, a second service policy rule associated with the second DN connection, wherein the second service policy rule is used to perform policy control on a packet on the second DN connection.
Nonetheless, in the same field of endeavor, Bi teaches and suggests wherein the method further comprises: receiving, by the policy decision network element, a second policy control session establishment request message (session establishing request message; [0010]) from the second forwarding plane network element or the control plane network element, wherein the second policy control session establishment request message carries a connection identifier of a second DN connection; and sending, to the second forwarding plane network element or the control plane network element based on the second policy control session establishment request message, a second service policy rule associated with the second DN connection, wherein the second service policy rule is used to perform policy control on a packet on the second ([0010]; figures 3-4; [0124]-[0142]; figure 6; [0169]-[0178]; teaches a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a target SGW sends tunnel information to the PCRF and performs policy control when the IP-CAN session is updated and the SGW is relocated as taught by Bi with the method as disclosed by Zhang, as modified by Velev, for the purpose of performing policy control in the network.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 4-11, and 14-24 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 22, 2021